OAO 435             Case         2:18-cr-00422-SPL             Document
                                      Administrative Office of the               451 Filed 02/05/19 Page
                                                                   United States Courts                   1 of 1USE ONLY
                                                                                                      FOR COURT
AZ Form (Rev. 1/2015)                                                                                                 DUE DATE:
                                                   TRANSCRIPT ORDER

1. NAME                                                                            2. PHONE NUMBER                    3. DATE
           Kevin Rapp                                                                  (602) 514-7752                            2/5/2019
4. FIRM NAME
                 U.S. Attorney's Office
5. MAILING ADDRESS                                                                 6. CITY                            7. STATE         8. ZIP CODE
                         40 N. Central Avenue, Suite 1800                                    Phoenix                    AZ                  85004
9. CASE NUMBER                            10. JUDGE                                                         DATES OF PROCEEDINGS
    CR-18-00422-PHX-SPL                                Steven P. Logan             11.   01/25/2019                   12.
13. CASE NAME                                                                                              LOCATION OF PROCEEDINGS
    U.S. v. Lacey, et. al.                                                         14.   Phoenix                      15. STATE Arizona
16. ORDER FOR
9 APPEAL                                  ✔
                                          9    CRIMINAL                            9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                           9    CIVIL                               9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                       DATE(S)                        PORTION(S)                            DATE(S)
    9VOIR DIRE                                                                       9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                  ✔9PRE-TRIAL PROCEEDING                         01/25/2019
    9CLOSING ARGUMENT (Defendant)                                                    Status Conference
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                               9OTHER (Specify)
    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1                FIRST             # OF           DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                         ADDITIONAL                                                   ESTIMATED COSTS
                                                    COPY                                (Check all that apply.)
                     copy to ordering party)                         COPIES
     30 DAYS                    9                      9                                  PAPER COPY
                                                                                                                                   $276.25
     14 DAYS                    9
                                ✔                      9
                                                       ✔
                                                                                    ✔     PDF (e-mail)
     7 DAYS                     9                      9                                  ASCII (e-mail)
      DAILY                     9                      9
     HOURLY                     9                      9
    REALTIME                    9                      9
                                                                                   E-MAIL ADDRESS
                         CERTIFICATION (19. & 20.)
               By signing below, I certify that I will pay all charges
                                                                                    kevin.rapp@usdoj.gov; angela.schuetta@usdoj.gov
                            (deposit plus additional).
19. SIGNATURE
                  s/Kevin Rapp                                                     NOTE: IF ORDERING MORE THAN ONE FORMAT,
                  DCNR19AZX9-0129                                                  THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   02/05/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                   ESTIMATE TOTAL

                                                                                   PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                      DATE                 BY

DEPOSIT PAID                                                                       DEPOSIT PAID

TRANSCRIPT ORDERED                                                                 TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                   TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                          TOTAL DUE


                    DISTRIBUTION:                 COURT COPY             TRANSCRIPTION COPY         ORDER RECEIPT        ORDER COPY
